United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2150EM
                                  NO. 98-1007EM
                                  _____________

Charles R. Buchek,                      *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Monsanto Company,                       *       [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                           Submitted: August 7, 1998
                               Filed: August 14, 1998
                                _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

        Charles R. Buchek appeals the district court's adverse grant of summary
judgment in Buchek's employment discrimination action and the district court's award
of costs to Monsanto Company. After careful review of the record and the parties'
briefs, we conclude the district court correctly granted judgment in favor of Monsanto
Company. We also conclude the district court's decision to award costs was not an
abuse of discretion. See Bathke v. Casey's Gen. Stores, Inc., 64 F.3d 340, 347 (8th
Cir. 1995) (standard of review). We deny the parties' motions on appeal. We thus
affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-